Savage, Ch. Justice.
The only question seems to be, whether passengers are property. No mention is made of persons, and there is not a word in the act from which we can infer that the legislature intended to make them the subject of toll. The law will not extend a penal statute by equitable construction.
SuthereaND, J.
It. is impossible that this law could contemplate passengers as the subject of toll. There is nothing either in the sense of the words used, or in the context, to warrant the construction contended for. It Would be extending a penal statute beyond what was ever heard or thought of before.
Woodworth, J.
The judgment must be affirmed. This is a plain casus omissus in the act. The equitable construction contended for would be most extravagant; and is tolerated by no rule. It would be a total departure from the obvious meaning of the legislature.
Judgment affirmed, (a)

 By the act passed April 12th, 1827, amendatory to the one in question, the right is giren to tsx. persons as well vs property, passing on the canal.